Citation Nr: 0015205	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  98-07 123A	)	DATE
	)
	)



THE ISSUE

Whether a May 1969 decision of the Board of Veterans' 
Appeals, which denied service connection for Paget's Disease, 
should be revised or reversed on the grounds of clear and 
unmistakable error.



REPRESENTATION

Moving party represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel






INTRODUCTION

The veteran, who is the moving party in this matter, had 
active military service from October 1940 to October 1945.  

In this case, the record shows that comments made by the 
veteran on a VA Form 9 (Appeal to Board of Veterans' Appeals) 
submitted in 1997 (in connection with a claim for an earlier 
effective date for service connection for Paget's Disease), 
and in testimony taken at a hearing conducted at the RO in 
May 1998 (also in connection with the veteran's claim for an 
earlier effective date for service connection for Paget's 
Disease), were construed as constituting a motion for 
revision of a May 1969 decision of the Board, under a 
recently enacted statute, 38 U.S.C.A. § 7111, which confers 
authority upon the Board to revise its prior decisions on the 
grounds of clear and unmistakable error (CUE).  

In December 1999, the Board wrote to the veteran, with a copy 
sent to his representative, and advised that, in January 
1999, VA had published final regulations implementing the 
statute concerning the Board's authority to revise its prior 
decisions based on CUE.  A copy of these regulations was also 
provided, and the veteran was given a period of 60 days 
within which to review the regulations, and to decide whether 
he wished the Board to proceed with its adjudication of his 
request to revise its previous (1969) decision.  Later in 
December 1999, the Board received a letter from the veteran's 
representative, advising that the veteran did not wish to 
proceed with his request for review of the Board's 1969 
decision.  In May 2000, however, the Board received a 
"Motion For Revision" from the veteran's representative, 
which again argued that the Board's May 1969 decision which 
had  denied service connection for Paget's Disease was 
clearly and unmistakable erroneous.  The case was thereafter 
forwarded to the undersigned Member of the Board, for a 
decision on this question.  





FINDINGS OF FACT

1.  In May 1969, the Board denied the veteran's appeal for 
service connection for Paget's Disease.  

2.  In its 1969 decision, the Board considered the veteran's 
contentions and statements from friends, as well as his 
service and post-service medical records, which reflected 
that Paget's Disease was first diagnosed in 1956, and 
revealed conflicting medical opinions as to whether or not 
the veteran's Paget's Disease was first manifested during 
service. 

3.  The moving party has not alleged specific errors of fact 
or law in the Board's May 1969 decision.  


CONCLUSION OF LAW

The Board's May 1969 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); 38 C.F.R. §§ 20.1400 - 
20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In this case, the record shows that the veteran first 
submitted an application for benefits relating to Paget's 
Disease in March 1967.  On a VA Form 21-4138 (Statement in 
Support of Claim) he wrote that, while it was not until 1956 
that he was actually diagnosed to have Paget's Disease, he 
recalled symptoms from service which he thought could be 
attributed to that disease, and asserted that service 
connection for that disorder should be established.  In 
connection with this claim, the RO reviewed the veteran's 
service medical records, as well as a report from a private 
hospital outlining admissions at that facility since 1959.  
Since these records did not reflect any relationship between 
Paget's Disease and service, the veteran's claim for service 
connection for that disability was denied in a May 1967 
rating action.  

The veteran subsequently perfected an appeal to the Board 
with respect to the denial of this claim, and additional 
medical evidence was obtained.  This evidence included 
records reflecting a diagnosis of Paget's Disease beginning 
in 1956, as well as various opinions regarding the time of 
onset of this disability.  In one opinion from the veteran's 
private treating physician, dated in October 1968, it was 
noted that the veteran had provided a history, dating to his 
military service, of having trouble with his hats, always 
getting too small, and that, during the veteran's 
acquaintanceship with this physician, the veteran was noticed 
to have a pronounced chin, consistent with photographs taken 
during service.  This physician concluded, "It would appear 
to me that this man had Pagets disease while in the military 
service, although unrecognized."  In another opinion, dated 
in April 1969, and obtained from a VA physician who had 
evidently reviewed the veteran's record, it was concluded 
that the veteran's "Paget's disease was first manifested in 
1956."  

Also received into the record were photographs of the veteran 
taken during service, and statements from two individuals 
with whom the veteran had served.  These individuals 
recalled, in their 1968 statements, that the veteran had 
experienced difficulty in obtaining appropriately sized 
headgear, as those he was issued kept getting too small.   

After reviewing all the evidence of record, the Board, in a 
May 1969 decision, concluded that Paget's Disease was not 
incurred in or aggravated by service, nor was it manifested 
to a degree of ten percent within the one-year period 
following the veteran's separation from service.  

In November 1992, the veteran sought to reopen his claim of 
service connection for Paget's Disease.  That claim was 
ultimately granted in a February 1997 rating action, which 
established an effective date for that award in November 
1992.  The veteran now seeks to revise or reverse the 
decision entered by the Board in 1969, in order to establish 
an earlier effective date for his service connection award.  

As indicated in the Introduction to this decision, the 
statements of the veteran which were originally construed as 
raising the allegation of CUE in the Board's 1969 decision 
were set out in an October 1997 VA Form 9, and at his May 
1998 hearing.  On this VA Form 9, the veteran wrote, in 
pertinent part, as follows:  

In the May 9, 1969 denial of my claim the VA found 
initial manifestation of my disability to have 
occurred in 1956.  In its 2/20/97 determination and 
decision the VA has now corrected that clear 
earlier error finding service connection and my 
disability to be directly related to my military 
service.  My own doctor's findings and statements 
are referred to and adopted in the 2/20/97 decision 
regarding onset and manifestation of my disability 
as having occurred while I was in the Army.  

In addition the VA examiner, as part of the VA 
examination which took place on December 3, 1996, 
reviewed my claim noting and finding that I "had a 
well-documented remarkable history of Paget's 
Disease starting at a very early age."  This is a 
direct quote from the VA's 2/20/97 decision coming 
from its own examiner.  It establishes a clear 
error on the part of the earlier VA decision which 
reviewed the same claim file.  

The VA has now taken the proper course in finding 
my disability to be service connected.  The 2/20/97 
decision granting me an effective date as of my 
petition to re-open ignores direct findings in the 
same decision and as such is incorrect.  This 
2/20/97 decision established this service 
connection as having existed in my claim file at 
the time of the erroneous 1969 decision.  (See VA 
examiner quotation above.)  The effective date 
determination of November 30, 1992 penalizes me as 
the VA has now found my claim file to have 
established service connection of my disability at 
the point in time in 1969 when my claim was denied.  

At his May 1998 hearing, the veteran's representative 
reviewed the evidence of record at the time of the Board's 
1969 decision, then quoted from the report of a December 1996 
VA examination, which was considered in the February 1997 
rating action that ultimately awarded service connection for 
Paget's Disease.  He went on to conclude as follows:

Based on effective evidence used to grant the 
veteran's service-connected, service connection was 
in the records when the claim was first reviewed.  
Based on the fact, it is felt that a clear and 
unmistakable error has been committed . . . . 

(Transcript, at page 2.)  Later in the hearing, at page 11 of 
the transcript, the veteran was asked, "would you describe 
to the Board, why you feel that the Veterans Administration 
erred in not granting you the benefit back in 1967?"  His 
response was as follows:

I just feel that nobody knew about this disease, 
and the men who denied it in sixty-seven, didn't 
know enough about it , and they, what they had 
available, they had to say no.  It was a lack of 
knowledge on their part at that time.  Not that I'm 
saying, because they had enough problems, they 
should have known things, but this was an unknown 
disease in the sixties, they had people laughing, 
the doctors saying to me, "Paget's Disease, what's 
that?"  Even the doctors were saying that to me at 
that time, and it's only in the last 25, 30 years 
with all this volunteering, that people are doing 
to find out more about it, to find it, and to this 
day they don't know what causes it.  You know you 
get cancer of the lungs from smoking, and drinking 
and all that, they know this.  This Paget's 
Disease, they don't know, but that's why I feel 
there was an error that, I was raised in a family 
of 14 kids, of Italian parents, and my mother lived 
to 98, God bless her soul, my father died at 75.  
None of my brothers or sisters who have passed away 
and my mother, or my mother or father had any 
inkling of this Paget's Disease, so I know it's not 
family related, none of them have it.  

In the Motion For Revision, submitted by the veteran's 
representative in May 2000, the evidence of record at the 
time of the Board's 1969 decision was summarized, and the 
veteran's previous contentions were incorporated by 
reference.  


II.  Analysis

Rule 1403 of the Rules of Practice of the Board of Veterans' 
Appeals, found at 38 C.F.R. § 20.1403 (1999), relates to what 
constitutes CUE and what does not, and provides as follows:

(a) General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the 
result would have been manifestly different but for 
the error.  Generally, either the correct facts, as 
they were known at the time, were not before the 
Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.

(b) Record to be reviewed.  (1) General. Review for 
clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed 
when that decision was made.  (2) Special rule for 
Board decisions issued on or after July 21, 1992.  For 
a Board decision issued on or after July 21, 1992, the 
record that existed when that decision was made 
includes relevant documents possessed by the 
Department of Veterans Affairs not later than 90 days 
before such record was transferred to the Board for 
review in reaching that decision, provided that the 
documents could reasonably be expected to be part of 
the record.



(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on the 
grounds of clear and unmistakable error, there must 
have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have 
manifestly changed the outcome when it was made.  If 
it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be 
clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  (2) Duty to 
assist.  The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct 
application of a statute or regulation where, 
subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.

(Authority:  38 U.S.C.A. §§ 501(a), 7111).

The Board further notes that, with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims.  More specifically, it was observed that 
Congress intended that the Department of Veterans Affairs 
adopt the Court's interpretation of the term "clear and 
unmistakable error."  Indeed, as was discussed in the notice 
of proposed rulemaking, 63 Fed. Reg. 27534, 27536 (1998), the 
sponsor of the bill that became the statute specifically 
noted that the bill would "not alter the standard for 
evaluation of claims of [CUE]."  143 Cong. Rec. H1567, H1568 
(daily ed. April 16, 1997) (remarks of Rep. Evans, sponsor of 
H.R. 1090, in connection with House passage).  Therefore, the 
Board is permitted to seek guidance as to the existence of 
clear and unmistakable error in prior Board decisions based 
upon years of prior Court decisions regarding CUE.

In this case, it is not entirely clear what specific error is 
being alleged as having been made by the Board in its 1969 
decision, which would warrant a reversal or revision of that 
decision.  As stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were 
known at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied,"
(2) the error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE 
must be based on the record and law that existed at 
the time for the prior adjudication in question.

Damrel v. Brown, 6 Vet.App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

What the moving party appears to be arguing, as set out 
above, is simply that the evidence at the time of the 1969 
decision to deny service connection for Paget's Disease was, 
in fact, sufficient to establish service connection for that 
disorder.  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet.App. 370, 372 
(1991).  CUE denotes "errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet.App. at 313.  "It must always be 
remembered that [CUE] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet.App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet.App. 92, 95 (1995).

In the motion at hand, the Board can discern no specific 
contentions of error of fact or law in the decision in 
question.  That which is being contended simply amounts to a 
disagreement with the manner in which the facts were weighed 
in 1969, and with the outcome of that decision.  Such 
arguments cannot form the basis of a CUE claim.  We 
sympathize with the veteran's belief that, because physicians 
in the 1990's have diagnosed Paget's Disease based, in part, 
upon evidence which was of record in the 1960's, it was 
clearly and unmistakably erroneous for the doctors not to 
have diagnosed it at the time of his previous claim.  His 
argument in that regard, however, ignores a central tenet of 
the CUE analysis -- that the previous, final, decision is not 
to be reweighed in the light of later knowledge.  As the 
Court has stated:

For example, a new medical diagnosis that 
"corrects" an earlier diagnosis ruled on by 
previous adjudicators is the kind of "error" 
that could not be considered an error in the 
original adjudication.  See Henry v. Derwinski, 2 
Vet.App. 88, 90 (1992).  Of course, the later 
diagnosis may furnish evidence sufficient to 
warrant reopening a claim if the later diagnosis 
is both "new and material."  Id.

Russell, supra, 3 Vet.App. at 314.

Under the foregoing circumstances, the Board concludes that 
the veteran, as the moving party in this case, has not set 
forth specific allegations of error, either of fact or of 
law, in the May 1969 decision by the Board, sufficient to 
establish CUE in that decision.  Failing that, the motion to 
revise or reverse the Board's May 1969 decision to deny 
service connection for Paget's Disease must be denied.





ORDER

The motion for revision of the May 1969 decision of the 
Board, on the grounds of clear and unmistakable error, is 
denied.




		
	ANDREW J. MULLEN
Member, Board of Veterans' Appeals


 


